Case: 14-1641
         Case 1:04-cr-10029-GAO
                Document: 116 Page:
                                Document
                                    1  Date
                                         582 Filed:
                                              Filed10/18/2019
                                                    10/18/19 Page
                                                                Entry
                                                                  1 ofID:
                                                                       1 6290753




                United States Court of Appeals
                                 For the First Circuit
                                    _____________________
 No. 14-1641
                               UNITED STATES OF AMERICA,

                                            Appellee,

                                                v.

                                   DANIEL E. CARPENTER,

                                      Defendant, Appellant.

                                      __________________

                                          JUDGMENT
                                    Entered: October 18, 2019

         This cause came on to be heard on appeal from the United States District Court for the
 District of Massachusetts and was argued by counsel.

          Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
 district court's judgment is affirmed.

                                                     By the Court:

                                                     Maria R. Hamilton, Clerk

 cc:
 Robert Michael Goldstein
 Martin G. Weinberg
 A. John Pappalardo
 Kimberly Homan
 Gary R. Greenberg
 Paula J. DeGiacomo
 Jack E. Robinson
 Mary Beth Murrane
 Kelly Begg Lawrence
 Cynthia A. Young
 Mark J. Balthazard
 Michael J. Pineault
 Kirby Heller
 Jonathan F. Mitchell
 Christopher Jackson Smith
